Citation Nr: 1640214	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  14-28 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether a substantive appeal was timely filed in response to a May 14, 2013, statement of the case (SOC) that denied a request to reopen a claim for service connection for multiple sclerosis.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for multiple sclerosis.

3.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to multiple sclerosis.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and a December 2014 rating decision by the RO in Janesville, Wisconsin.  

In December 2014, as part of his notice of disagreement, the Veteran alleged clear and unmistakable error (CUE) in the December 2014 rating decision.  Because the December 2014 rating decision is on appeal and is therefore not final, there can be no valid claim of CUE.  See 38 C.F.R. §§ 3.104, 3.105 (2015).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issues of entitlement to service connection for multiple sclerosis and non-Hodgkin's lymphoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2015, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issue of whether a substantive appeal was timely filed with respect to a May 14, 2013, SOC that denied a request to reopen a claim for service connection for multiple sclerosis

2.  In a November 2012 rating decision, the Salt Lake City RO denied the Veteran's request to reopen a claim for service connection for multiple sclerosis.

3.  The Veteran was notified of the November 2012 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination.

4.  The evidence received since the November 2012 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for multiple sclerosis.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of whether a substantive appeal was timely filed with respect to a May 14, 2013, SOC that denied a request to reopen a claim for service connection for multiple sclerosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The November 2012 rating decision, which denied the Veteran's request to reopen a claim for service connection for multiple sclerosis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  

3.  The evidence received subsequent to the November 2012 rating decision is new and material, and the claim for service connection for multiple sclerosis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, on the record at the November 2015 hearing, the Veteran and his representative indicated that they wanted to withdraw the appeal for the issue of whether a substantive appeal was timely filed with respect to a May 14, 2013, SOC that denied a request to reopen a claim for service connection for multiple sclerosis.  Thus, with regard to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and the claim is dismissed.


II.  New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309 (a) as a chronic disease.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions are applicable to multiple sclerosis, which is considered to be a chronic disease for VA compensation purposes.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, multiple sclerosis is presumed to have been incurred in service if it manifested to a degree of 10 percent or more within seven years from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, rating decisions that are not timely appealed or for which new and material evidence is not received within one year of the rating decision are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b), 20.200, 20.201, 20.302, 20.1103.  A claimant may reopen a finally adjudicated claim by submitted new and material evidence.  38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  It must be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Salt Lake City RO previously denied the Veteran's claim for service connection for multiple sclerosis in August 2001, October 2008, November 2010, and February 2011.  Most recently, in the November 2012 rating decision, the RO denied service connection because there was no new and material evidence to show that the Veteran's multiple sclerosis had its onset during service or manifested to a compensable degree within 7 years from the date of separation from service.  The Veteran was provided notice of that decision and of his appellate rights.  He submitted a notice of disagreement, but did not perfect a timely appeal in response to the May 14, 2013, SOC.  Therefore, the November 2012 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).  

The evidence received since the November 2012 rating decision includes November 2915 hearing testimony in which the Veteran and his wife reported that he had a history of repeatedly falling for unknown reasons from the time of his military service until a fall led to his July 1990 diagnosis of multiple sclerosis.  Previously, the Veteran had reported one fall during his active duty service, left hand symptoms, and some nocturnal leg movements after service, but he had not reported a continuity of symptomatology in the form of recurring falls.  As noted above, the credibility of this evidence is presumed for purposes of reopening a claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for multiple sclerosis is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

The appeal for the issue of whether a substantive appeal was timely filed with respect to a May 14, 2013, SOC that denied a request to reopen a claim for service connection for multiple sclerosis is dismissed.

New and material evidence having been submitted, the claim for service connection for multiple sclerosis is reopened.  


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for multiple sclerosis.  The Veteran has claimed that he was exposed to various chemicals or substances in service, and materials submitted by him discuss the possibility of links between multiple sclerosis and exposure to hazardous substances, including asbestos, mercury, arsenic, and lead.  The Veteran has also asserted that he began to experience unexplained falls and left hand motor control difficulties during his active duty service, which he characterizes as early manifestations of multiple sclerosis.  Therefore, the Board finds that a VA examination and medical opinion are needed.

In addition, the Virtual VA and VBMS claims files do not contain any VA treatment records dated after August 2012 or private treatment records dated after April 2014.  According to an August 2015 Supplemental Statement of the Case (SSOC), treatment records show that the Veteran was diagnosed with non-Hodgkin's lymphoma in August 2014.  On remand, the AOJ should obtain any outstanding, relevant records and associate them with the claims file.   

Finally, the Board notes that a decision on the claim for service connection for multiple sclerosis could affect the outcome of the Veteran's claim for service connection for non-Hodgkin's lymphoma.  In this regard, the Board observes that the Veteran has contended that his non-Hodgkin's lymphoma is secondary to his multiple sclerosis.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for multiple sclerosis must be resolved prior to resolution of the claim for service connection non-Hodgkin's lymphoma. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for multiple sclerosis and non-Hodgkin's lymphoma.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include any records dated since August 2012.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his multiple sclerosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including a heavy metals test if the examiner finds that one is needed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the November 2015 hearing testimony that the Veteran experienced recurring unexplained falls that began during his military service, his contention that he experienced left hand motor control difficulties during his active duty service, his November 2015 testimony as to chemical exposure, and the materials he has submitted regarding the possibility of a relationship between chemical exposure and multiple sclerosis.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether the Veteran's multiple sclerosis is at least as likely as not related to his military service, including any symptomatology or exposure to hazardous substances therein.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's multiple sclerosis manifested to a compensable degree within seven years of his separation from active duty service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any non-Hodgkin's lymphoma that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the materials the Veteran has submitted about the possibility of a relationship between multiple sclerosis and non-Hodgkin's lymphoma.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current non-Hodgkin's lymphoma is related to the Veteran's military service.

He or she should also state whether it is at least as likely as not the Veteran has non-Hodgkin's lymphoma that is caused by or permanently aggravated by his multiple sclerosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


